Order                                                                                   Michigan Supreme
                                                                                                    Court
                                                                                        Lansing, Michigan
  May 5, 2015
                                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

  151386-7(38)                                                                             Stephen J. Markman
                                                                                               Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
  In re KMN, Minor.                                            SC: 151386-7                   David F. Viviano
                                                                                          Richard H. Bernstein,
                                                               COA: 322329, 322883                        Justices
                                                               Newaygo CC Family Division:
                                                                     14-000805-AD
  ________________________________________/

         On order of the Chief Justice, the motion for the temporary admission of Philip
  (Jay) McCarthy, Jr. to practice pro hac vice under MCR 8.126(A) is GRANTED.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 5, 2015